                 1       QUINN EMANUEL URQUHART &                   Guy Ruttenberg, Bar No. 207937
                         SULLIVAN LLP                               guy@ruttenbergiplaw.com
                 2       Zachariah Summers (SBN 255284)             Daniel Kadin, Bar No. 311471
                         zachsummers@quinnemanuel.com               daniel@ruttenbergiplaw.com
                 3       865 S. Figueroa St., 10th Floor            RUTTENBERG IP LAW,
                         Los Angeles, California 90017              A PROFESSIONAL
                 4                                                  CORPORATION
                         Telephone: (213) 443-3000                  1801 Century Park East, Suite 1920
                 5       Facsimile: (213) 443-3100                  Los Angeles, CA 90067
                                                                    Telephone: (310) 627-2270
                 6       Raymond N. Nimrod (pro hac vice)            Facsimile: (310) 627-2260
                         raynimrod@quinnemanuel.com
                 7       Richard W. Erwine (pro hac vice)           David C. Radulescu (pro hac vice)
                                                                    david@radip.com
                 8       richarderwine@quinnemanuel.com             Etai Lahav (pro hac vice)
                         51 Madison Ave.                            etai@radip.com
                 9       New York, NY 10010                         Jonathan Auerbach (pro hac vice)
                         Telephone: (212) 849-7000                  jonathan@radip.com
               10        Facsimile: (212) 849-7100                  Michael Sadowitz (pro hac vice)
                                                                    michael@radip.com
               11                                                   Daniel Kesack (pro hac vice)
                         Attorneys for Plaintiffs Jiaxing           daniel@radip.com
               12        Super Lighting Electric Appliance Co.,     Chunmeng Yang (pro hac vice)
                         Ltd., and Obert, Inc.                      chunmeng@radip.com
               13                                                   RADULESCU LLP
                                                                    350 Fifth Avenue, Suite 6910
               14                                                   New York, New York 10118
                                                                    Telephone: (646) 502-5950
               15                                                   Facsimile: (646) 502-5959
               16                                                    Attorneys for Defendant MaxLite,
                                                                     Inc.
               17
               18                            UNITED STATES DISTRICT COURT
               19               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
               20
               21 Jiaxing Super Lighting Electric                 CASE NO. 2:19-cv-04047-PSG (MAA)
                  Appliance Co., Ltd., and Obert, Inc.,
               22                                                 STIPULATED PROTECTIVE
                              Plaintiffs,                         ORDER
               23
                        vs.
               24                                                 The Hon. Philip S. Gutierrez
                  MaxLite, Inc.,                                  Magistrate Judge Maria A. Audero
               25
                              Defendant.                          Trial Date:         None Set
               26
               27
               28
                                                                                 Case No. 2:19-cv-04047-PSG (MAA)
09120-00001/11345142.2                                                          STIPULATED PROTECTIVE ORDER
 1 1.      PURPOSES AND LIMITATIONS
 2         Disclosure and discovery activity in this action are likely to involve
 3 production of confidential, proprietary, or private information for which special
 4 protection from public disclosure and from use for any purpose other than
 5 prosecuting this litigation may be warranted. Accordingly, the parties hereby
 6 stipulate to and petition the court to enter the following Stipulated Protective Order.
 7 The parties acknowledge that this Order does not confer blanket protections on all
 8 disclosures or responses to discovery and that the protection it affords from public
 9 disclosure and use extends only to the limited information or items that are entitled
10 to confidential treatment under the applicable legal principles. The parties further
11 acknowledge, as set forth in Section 14.4, below, that this Stipulated Protective
12 Order does not entitle them to file confidential information under seal; Civil Local
13 Rule 79-5 sets forth the procedures that must be followed and the standards that will
14 be applied when a party seeks permission from the court to file material under seal.
15 2.      DEFINITIONS
16         2.1   Challenging Party: a Party or Non-Party that challenges the designation
17 of information or items under this Order.
18         2.2   “CONFIDENTIAL” Information or Items: information (regardless of
19 how it is generated, stored or maintained) or tangible things that qualify for
20 protection under Federal Rule of Civil Procedure 26(c).
21         2.3   Counsel (without qualifier): Outside Counsel of Record and House
22 Counsel (as well as their support staff).
23         2.4   [Intentionally Omitted]
24         2.5   Designating Party: a Party or Non-Party that designates information or
25 items that it produces in disclosures or in responses to discovery as
26 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
27 ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”.
28         2.6   Disclosure or Discovery Material: all items or information, regardless

                                               -2-              Case No. 2:19-cv-04047-PSG (MAA)
                                                               STIPULATED PROTECTIVE ORDER
 1 of the medium or manner in which it is generated, stored, or maintained (including,
 2 among other things, testimony, transcripts, and tangible things), that are produced or
 3 generated in disclosures or responses to discovery in this matter.
 4         2.7   Expert: a person with specialized knowledge or experience in a matter
 5 pertinent to the litigation who (1) has been retained by a Party or its counsel to serve
 6 as an expert witness or as a consultant in this action, (2) is not a past or current
 7 employee of a Party or of a Party’s competitor, and (3) at the time of retention, is
 8 not anticipated to become an employee of a Party or of a Party’s competitor.
 9         2.8   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
10 Information or Items: extremely sensitive “Confidential Information or Items,”
11 disclosure of which to another Party or Non-Party would create a substantial risk of
12 serious harm that could not be avoided by less restrictive means.
13         2.9   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
14 Items: extremely sensitive “Confidential Information or Items” representing
15 computer code and associated comments and revision histories, formulas,
16 engineering specifications, or schematics that define or otherwise describe in detail
17 the algorithms or structure of software or hardware designs, disclosure of which to
18 another Party or Non-Party would create a substantial risk of serious harm that could
19 not be avoided by less restrictive means.
20         2.10 House Counsel: attorneys who are employees of a party to this action.
21 House Counsel does not include Outside Counsel of Record or any other outside
22 counsel.
23         2.11 Non-Party: any natural person, partnership, corporation, association, or
24 other legal entity not named as a Party to this action.
25         2.12 Outside Counsel of Record: attorneys who are not employees of a party
26 to this action but are retained to represent or advise a party to this action and have
27 appeared in this action on behalf of that party or are affiliated with a law firm which
28 has appeared on behalf of that party.

                                                -3-              Case No. 2:19-cv-04047-PSG (MAA)
                                                                STIPULATED PROTECTIVE ORDER
 1         2.13 Party: any party to this action, including all of its officers, directors,
 2 employees, consultants, retained experts, and Outside Counsel of Record (and their
 3 support staffs).
 4         2.14 Producing Party: a Party or Non-Party that produces Disclosure or
 5 Discovery Material in this action.
 6         2.15 Professional Vendors: persons or entities that provide litigation support
 7 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9 and their employees and subcontractors.
10         2.16 Protected Material: any Disclosure or Discovery Material that is
11 designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
12 ATTORNEYS’ EYES ONLY” or as “HIGHLY CONFIDENTIAL – SOURCE
13 CODE.”
14         2.17 Receiving Party: a Party that receives Disclosure or Discovery Material
15 from a Producing Party.
16 3.      SCOPE
17         The protections conferred by this Stipulation and Order cover not only
18 Protected Material (as defined above), but also (1) any information copied or
19 extracted from Protected Material; (2) all copies, excerpts, summaries, or
20 compilations of Protected Material; and (3) any testimony, conversations, or
21 presentations by Parties or their Counsel that might reveal Protected Material.
22 However, the protections conferred by this Stipulation and Order do not cover the
23 following information: (a) any information that is in the public domain at the time of
24 disclosure to a Receiving Party or becomes part of the public domain after its
25 disclosure to a Receiving Party as a result of publication not involving a violation of
26 this Order, including becoming part of the public record through trial or otherwise;
27 and (b) any information known to the Receiving Party prior to the disclosure or
28 obtained by the Receiving Party after the disclosure from a source who obtained the

                                                -4-               Case No. 2:19-cv-04047-PSG (MAA)
                                                                 STIPULATED PROTECTIVE ORDER
 1 information lawfully and under no obligation of confidentiality to the Designating
 2 Party. Any use of Protected Material at trial shall be governed by a separate
 3 agreement or order.
 4 4.      DURATION
 5         Even after final disposition of this litigation, the confidentiality obligations
 6 imposed by this Order shall remain in effect until a Designating Party agrees
 7 otherwise in writing or a court order otherwise directs. Final disposition shall be
 8 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
 9 or without prejudice; and (2) final judgment herein after the completion and
10 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
11 including the time limits for filing any motions or applications for extension of time
12 pursuant to applicable law.
13 5.      DESIGNATING PROTECTED MATERIAL
14         5.1   Exercise of Restraint and Care in Designating Material for Protection.
15 Each Party or Non-Party that designates information or items for protection under
16 this Order must take care to limit any such designation to specific material that
17 qualifies under the appropriate standards. To the extent it is practical to do so, the
18 Designating Party must designate for protection only those parts of material,
19 documents, items, or oral or written communications that qualify – so that other
20 portions of the material, documents, items, or communications for which protection
21 is not warranted are not swept unjustifiably within the ambit of this Order.
22         Mass, indiscriminate, or routinized designations are prohibited. Designations
23 that are shown to be clearly unjustified or that have been made for an improper
24 purpose (e.g., to unnecessarily encumber or retard the case development process or
25 to impose unnecessary expenses and burdens on other parties) expose the
26 Designating Party to sanctions.
27         If it comes to a Designating Party’s attention that information or items that it
28 designated for protection do not qualify for protection at all or do not qualify for the

                                                -5-               Case No. 2:19-cv-04047-PSG (MAA)
                                                                 STIPULATED PROTECTIVE ORDER
 1 level of protection initially asserted, that Designating Party must promptly notify all
 2 other parties that it is withdrawing the mistaken designation.
 3         5.2   Manner and Timing of Designations. Except as otherwise provided in
 4 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 5 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 6 under this Order must be clearly so designated before the material is disclosed or
 7 produced. Designation in conformity with this Order requires:
 8               (a) for information in documentary form (e.g., paper or electronic
 9 documents, but excluding transcripts of depositions or other pretrial or trial
10 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
11 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
12 CONFIDENTIAL – SOURCE CODE” to each page that contains protected
13 material. If only a portion or portions of the material on a page qualifies for
14 protection, the Producing Party also must clearly identify the protected portion(s)
15 (e.g., by making appropriate markings in the margins) and must specify, for each
16 portion, the level of protection being asserted.
17         A Party or Non-Party that makes original documents or materials available for
18 inspection need not designate them for protection until after the inspecting Party has
19 indicated which material it would like copied and produced. During the inspection
20 and before the designation, all of the material made available for inspection shall be
21 deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
22 inspecting Party has identified the documents it wants copied and produced, the
23 Producing Party must determine which documents, or portions thereof, qualify for
24 protection under this Order. Then, before producing the specified documents, the
25 Producing Party must affix the appropriate legend (“CONFIDENTIAL” or
26 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
27 CONFIDENTIAL – SOURCE CODE” to each page that contains Protected
28 Material. If only a portion or portions of the material on a page qualifies for

                                               -6-              Case No. 2:19-cv-04047-PSG (MAA)
                                                               STIPULATED PROTECTIVE ORDER
 1 protection, the Producing Party also must clearly identify the protected portion(s)
 2 (e.g., by making appropriate markings in the margins) and must specify, for each
 3 portion, the level of protection being asserted. Where affixing the appropriate
 4 legend to each page in an electronic document is impractical (e.g., spreadsheets
 5 produced in native format), the filename of the electronic document shall contain the
 6 appropriate legend.
 7               (b) for testimony given in deposition or in other pretrial or trial
 8 proceedings, that the Designating Party identify on the record, before the close of
 9 the deposition, hearing, or other proceeding, all protected testimony and specify the
10 level of protection being asserted. When it is impractical to identify separately each
11 portion of testimony that is entitled to protection and it appears that substantial
12 portions of the testimony may qualify for protection, the Designating Party may
13 invoke on the record (before the deposition, hearing, or other proceeding is
14 concluded) a right to have up to 21 days to identify the specific portions of the
15 testimony as to which protection is sought and to specify the level of protection
16 being asserted. Only those portions of the testimony that are appropriately
17 designated for protection within the 21 days shall be covered by the provisions of
18 this Stipulated Protective Order. Alternatively, a Designating Party may specify, at
19 the deposition or up to 21 days afterwards if that period is properly invoked, that the
20 entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY
21 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
22         Parties shall give the other parties notice if they reasonably expect a
23 deposition, hearing or other proceeding to include Protected Material so that the
24 other parties can ensure that only authorized individuals who have signed the
25 “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
26 proceedings. The use of a document as an exhibit at a deposition shall not in any
27 way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
28 ATTORNEYS’ EYES ONLY.”

                                               -7-               Case No. 2:19-cv-04047-PSG (MAA)
                                                                STIPULATED PROTECTIVE ORDER
 1         Transcripts containing Protected Material shall have an obvious legend on the
 2 title page that the transcript contains Protected Material, and the title page shall be
 3 followed by a list of all pages (including line numbers as appropriate) that have been
 4 designated as Protected Material and the level of protection being asserted by the
 5 Designating Party. The Designating Party shall inform the court reporter of these
 6 requirements. Any transcript that is prepared before the expiration of a 21-day
 7 period for designation shall be treated during that period as if it had been designated
 8 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
 9 otherwise agreed. After the expiration of that period, the transcript shall be treated
10 only as actually designated.
11               (c) for information produced in some form other than documentary and
12 for any other tangible items, that the Producing Party affix in a prominent place on
13 the exterior of the container or containers in which the information or item is stored
14 the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
15 EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”. If only a
16 portion or portions of the information or item warrant protection, the Producing
17 Party, to the extent practicable, shall identify the protected portion(s) and specify the
18 level of protection being asserted.
19         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
20 failure to designate qualified information or items does not, standing alone, waive
21 the Designating Party’s right to secure protection under this Order for such material.
22 Upon timely correction of a designation, the Receiving Party must make reasonable
23 efforts to assure that the material is treated in accordance with the provisions of this
24 Order.
25 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
27 designation of confidentiality at any time. Unless a prompt challenge to a
28 Designating Party’s confidentiality designation is necessary to avoid foreseeable,

                                               -8-               Case No. 2:19-cv-04047-PSG (MAA)
                                                                STIPULATED PROTECTIVE ORDER
 1 substantial unfairness, unnecessary economic burdens, or a significant disruption or
 2 delay of the litigation, a Party does not waive its right to challenge a confidentiality
 3 designation by electing not to mount a challenge promptly after the original
 4 designation is disclosed.
 5         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 6 resolution process by providing written notice of each designation it is challenging
 7 and describing the basis for each challenge. To avoid ambiguity as to whether a
 8 challenge has been made, the written notice must recite that the challenge to
 9 confidentiality is being made in accordance with this specific paragraph of the
10 Protective Order. The parties shall attempt to resolve each challenge in good faith
11 and must begin the process by conferring directly (in voice to voice dialogue; other
12 forms of communication are not sufficient) within 14 days of the date of service of
13 notice. In conferring, the Challenging Party must explain the basis for its belief that
14 the confidentiality designation was not proper and must give the Designating Party
15 an opportunity to review the designated material, to reconsider the circumstances,
16 and, if no change in designation is offered, to explain the basis for the chosen
17 designation. A Challenging Party may proceed to the next stage of the challenge
18 process only if it has engaged in this meet and confer process first or establishes that
19 the Designating Party is unwilling to participate in the meet and confer process in a
20 timely manner.
21         6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
22 court intervention, the Designating Party shall file and serve a motion to retain
23 confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule
24 79-5, if applicable) within 21 days of the initial notice of challenge or within 14
25 days of the parties agreeing that the meet and confer process will not resolve their
26 dispute, whichever is earlier. Each such motion must be accompanied by a
27 competent declaration affirming that the movant has complied with the meet and
28 confer requirements imposed in the preceding paragraph. Failure by the Designating

                                               -9-               Case No. 2:19-cv-04047-PSG (MAA)
                                                                STIPULATED PROTECTIVE ORDER
 1 Party to make such a motion including the required declaration within 21 days (or
 2 14 days, if applicable) shall automatically waive the confidentiality designation for
 3 each challenged designation. In addition, the Challenging Party may file a motion
 4 challenging a confidentiality designation at any time if there is good cause for doing
 5 so, including a challenge to the designation of a deposition transcript or any portions
 6 thereof. Any motion brought pursuant to this provision must be accompanied by a
 7 competent declaration affirming that the movant has complied with the meet and
 8 confer requirements imposed by the preceding paragraph.
 9         The burden of persuasion in any such challenge proceeding shall be on the
10 Designating Party. Frivolous challenges and those made for an improper purpose
11 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
12 expose the Challenging Party to sanctions. Unless the Designating Party has waived
13 the confidentiality designation by failing to file a motion to retain confidentiality as
14 described above, all parties shall continue to afford the material in question the level
15 of protection to which it is entitled under the Producing Party’s designation until the
16 court rules on the challenge.
17 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
18         7.1   Basic Principles. A Receiving Party may use Protected Material that is
19 disclosed or produced by another Party or by a Non-Party in connection with this
20 case only for prosecuting, defending, or attempting to settle this litigation. Such
21 Protected Material may be disclosed only to the categories of persons and under the
22 conditions described in this Order. When the litigation has been terminated, a
23 Receiving Party must comply with the provisions of section 15 below (FINAL
24 DISPOSITION).
25         Protected Material must be stored and maintained by a Receiving Party at a
26 location and in a secure manner that ensures that access is limited to the persons
27 authorized under this Order.
28         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless

                                               -10-              Case No. 2:19-cv-04047-PSG (MAA)
                                                                STIPULATED PROTECTIVE ORDER
 1 otherwise ordered by the court or permitted in writing by the Designating Party, a
 2 Receiving Party may disclose any information or item designated
 3 “CONFIDENTIAL” only to:
 4                (a) the Receiving Party’s Outside Counsel of Record in this action, as
 5 well as employees of said Outside Counsel of Record to whom it is reasonably
 6 necessary to disclose the information for this litigation and who have signed the
 7 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 8 A;
 9                (b) the officers, directors, and employees (including House Counsel) of
10 the Receiving Party to whom disclosure is reasonably necessary for this litigation
11 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
12 A);
13                (c) Experts (as defined in this Order) of the Receiving Party to whom
14 disclosure is reasonably necessary for this litigation and who have signed the
15 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                (d) the court and its personnel;
17                (e) court reporters and their staff, professional jury or trial consultants,
18 and Professional Vendors to whom disclosure is reasonably necessary for this
19 litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
20 (Exhibit A). For avoidance of doubt, only one person is required to sign on behalf
21 of any particular entity (e.g., a Court reporter’s signature will cover their staff);
22                (f) mock jurors who have signed the “Acknowledgment and Agreement
23 to Be Bound” (Exhibit A);
24                (g) during their depositions, witnesses in the action to whom disclosure
25 is reasonably necessary and who have signed the “Acknowledgment and Agreement
26 to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
27 ordered by the court. Pages of transcribed deposition testimony or exhibits to
28 depositions that reveal Protected Material must be separately bound by the court

                                                -11-               Case No. 2:19-cv-04047-PSG (MAA)
                                                                  STIPULATED PROTECTIVE ORDER
 1 reporter and may not be disclosed to anyone except as permitted under this
 2 Stipulated Protective Order.
 3                (h) the author or recipient of a document containing the information or
 4 a custodian or other person who otherwise possessed or knew the information or an
 5 employee of a Party to whom the information belongs.
 6         7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 7 ONLY” and “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
 8 Items. Unless otherwise ordered by the court or permitted in writing by the
 9 Designating Party, a Receiving Party may disclose any information or item
10 designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
11 “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
12                (a) the Receiving Party’s Outside Counsel of Record in this action, as
13 well as employees of said Outside Counsel of Record to whom it is reasonably
14 necessary to disclose the information for this litigation and who have signed the
15 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
16 A;
17                (b) [Intentionally Omitted]
18                (c) Experts of the Receiving Party (1) to whom disclosure is reasonably
19 necessary for this litigation, (2) who have signed the “Acknowledgment and
20 Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in
21 paragraph 7.4(a)(2), below, have been followed;
22                (d) the court and its personnel;
23                (e) court reporters and their staff, professional jury or trial consultants,
24 and Professional Vendors to whom disclosure is reasonably necessary for this
25 litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
26 (Exhibit A). For avoidance of doubt, only one person is required to sign on behalf
27 of any particular entity (e.g., a Court reporter’s signature will cover their staff);
28                (f) mock jurors who have signed the “Acknowledgment and Agreement

                                                -12-               Case No. 2:19-cv-04047-PSG (MAA)
                                                                  STIPULATED PROTECTIVE ORDER
 1 to Be Bound” (Exhibit A); and
 2               (f) the author or recipient of a document containing the information or a
 3 custodian or other person who otherwise possessed or knew the information or an
 4 employee of a Party to whom the information belongs.
 5         7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY
 6 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
 7 CONFIDENTIAL – SOURCE CODE” Information or Items to Experts.
 8               (a)(1) [Intentionally Omitted]
 9               (a)(2) Unless otherwise ordered by the court or agreed to in writing by
10 the Designating Party, a Party that seeks to disclose to an Expert (as defined in this
11 Order) any information or item that has been designated “HIGHLY
12 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
13 CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(c) first must make
14 a written request to the Designating Party that (1) sets forth the full name of the
15 Expert and the city and state of his or her primary residence, (2) attaches a copy of
16 the Expert’s current resume, (3) identifies the Expert’s current employer(s), (4)
17 identifies each person or entity from whom the Expert has received compensation or
18 funding for work in his or her areas of expertise or to whom the expert has provided
19 professional services, including in connection with a litigation, at any time during
20 the preceding five years,1 and (5) identifies (by name and number of the case, filing
21 date, and location of court) any litigation in connection with which the Expert has
22 offered expert testimony, including through a declaration, report, or testimony at a
23 deposition or trial, during the preceding five years.
24
25
     1
    If the Expert believes any of this information is subject to a confidentiality
26 obligation to a third-party, then the Expert should provide whatever information the
27 Expert believes can be disclosed without violating any confidentiality agreements,
   and the Party seeking to disclose to the Expert shall be available to meet and confer
28 with the Designating Party regarding any such engagement.

                                              -13-              Case No. 2:19-cv-04047-PSG (MAA)
                                                               STIPULATED PROTECTIVE ORDER
 1               (b) A Party that makes a request and provides the information specified
 2 in the preceding respective paragraphs may disclose the subject Protected Material
 3 to the identified Expert unless, within 7 days of delivering the request, the Party
 4 receives a written objection from the Designating Party. Any such objection must
 5 set forth in detail the grounds on which it is based.
 6               (c) A Party that receives a timely written objection must meet and
 7 confer with the Designating Party (through direct voice to voice dialogue) to try to
 8 resolve the matter by agreement within seven days of the written objection. If no
 9 agreement is reached, the Party seeking to make the disclosure to the Expert may
10 file a motion as provided in Civil Local Rule 7 (and in compliance with Civil Local
11 Rule 79-5, if applicable) seeking permission from the court to do so. Any such
12 motion must describe the circumstances with specificity, set forth in detail the
13 reasons why the disclosure to the Expert is reasonably necessary, assess the risk of
14 harm that the disclosure would entail, and suggest any additional means that could
15 be used to reduce that risk. In addition, any such motion must be accompanied by a
16 competent declaration describing the parties’ efforts to resolve the matter by
17 agreement (i.e., the extent and the content of the meet and confer discussions) and
18 setting forth the reasons advanced by the Designating Party for its refusal to approve
19 the disclosure.
20        In any such proceeding, the Party opposing disclosure to the Expert shall bear
21 the burden of proving that the risk of harm that the disclosure would entail (under
22 the safeguards proposed) outweighs the Receiving Party’s need to disclose the
23 Protected Material to its Expert.
24 8.     PROSECUTION BAR
25 [INTENTIONALLY OMITTED]
26 9.     SOURCE CODE
27               (a)    To the extent production of source code becomes necessary in
28 this case, a Producing Party may designate source code as “HIGHLY

                                              -14-              Case No. 2:19-cv-04047-PSG (MAA)
                                                               STIPULATED PROTECTIVE ORDER
 1 CONFIDENTIAL - SOURCE CODE” if it comprises or includes confidential,
 2 proprietary or trade secret source code.
 3                (b)    Protected Material designated as “HIGHLY CONFIDENTIAL –
 4 SOURCE CODE” shall be subject to all of the protections afforded to “HIGHLY
 5 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information and may be
 6 disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL –
 7 ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth in
 8 Paragraphs 7.3 and 7.4.
 9                (c)    Any source code produced in discovery shall be made available
10 for inspection, in a format allowing it to be reasonably reviewed and searched,
11 during normal business hours or at other mutually agreeable times, at an office of
12 the Producing Party’s counsel or another mutually agreed upon location. The source
13 code shall be made available for inspection on a secured computer in a secured room
14 without Internet access or network access to other computers, and the Receiving
15 Party shall not copy, remove, or otherwise transfer any portion of the source code
16 onto any recordable media or recordable device. The Producing Party may visually
17 monitor the activities of the Receiving Party’s representatives during any source
18 code review, but only to ensure that there is no unauthorized recording, copying, or
19 transmission of the source code.
20                (d)    The Receiving Party may request paper copies of limited
21 portions of source code that are reasonably necessary for the preparation of court
22 filings, pleadings, expert reports, or other papers, or for deposition or trial, but shall
23 not request paper copies for the purposes of reviewing the source code other than
24 electronically as set forth in paragraph (c) in the first instance. The Producing Party
25 shall provide all such source code in paper form including bates numbers and the
26 label “HIGHLY CONFIDENTIAL - SOURCE CODE.” The Producing Party may
27 challenge the amount of source code requested in hard copy form pursuant to the
28 dispute resolution procedure and timeframes set forth in Paragraph 6 whereby the

                                                -15-              Case No. 2:19-cv-04047-PSG (MAA)
                                                                 STIPULATED PROTECTIVE ORDER
 1 Producing Party is the “Challenging Party” and the Receiving Party is the
 2 “Designating Party” for purposes of dispute resolution.
 3               (e)    The Receiving Party shall maintain a record of any individual
 4 who has inspected any portion of the source code in electronic or paper form. The
 5 Receiving Party shall maintain all paper copies of any printed portions of the source
 6 code in a secured, locked area. The Receiving Party shall not create any electronic
 7 or other images of the paper copies and shall not convert any of the information
 8 contained in the paper copies into any electronic format. The Receiving Party shall
 9 only make additional paper copies if such additional copies are (1) necessary to
10 prepare court filings, pleadings, or other papers (including a testifying expert’s
11 expert report), (2) necessary for deposition, or (3) otherwise necessary for the
12 preparation of its case. Any paper copies used during a deposition shall be retrieved
13 by the Producing Party at the end of each day and must not be given to or left with a
14 court reporter or any other unauthorized individual.
15 10.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
16         PRODUCED IN OTHER LITIGATION
17               If a Party is served with a subpoena or a court order issued in other
18 litigation that compels disclosure of any information or items designated in this
19 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
20 EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” that Party
21 must:
22               (a) promptly notify in writing the Designating Party. Such notification
23 shall include a copy of the subpoena or court order;
24               (b) promptly notify in writing the party who caused the subpoena or
25 order to issue in the other litigation that some or all of the material covered by the
26 subpoena or order is subject to this Protective Order. Such notification shall include
27 a copy of this Stipulated Protective Order; and
28               (c) cooperate with respect to all reasonable procedures sought to be

                                              -16-              Case No. 2:19-cv-04047-PSG (MAA)
                                                               STIPULATED PROTECTIVE ORDER
 1 pursued by the Designating Party whose Protected Material may be affected.2
 2               If the Designating Party timely seeks a protective order, the Party
 3 served with the subpoena or court order shall not produce any information
 4 designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 5 ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
 6 CODE” before a determination by the court from which the subpoena or order
 7 issued, unless the Party has obtained the Designating Party’s permission. The
 8 Designating Party shall bear the burden and expense of seeking protection in that
 9 court of its confidential material – and nothing in these provisions should be
10 construed as authorizing or encouraging a Receiving Party in this action to disobey a
11 lawful directive from another court.
12 11.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
13           PRODUCED IN THIS LITIGATION
14               (a)    The terms of this Order are applicable to information produced
15 by a Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
16 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
17 CONFIDENTIAL – SOURCE CODE.” Such information produced by Non-Parties
18 in connection with this litigation is protected by the remedies and relief provided by
19 this Order. Nothing in these provisions should be construed as prohibiting a Non-
20 Party from seeking additional protections.
21               (b)    In the event that a Party is required, by a valid discovery request,
22 to produce a Non-Party’s confidential information in its possession, and the Party is
23 subject to an agreement with the Non-Party not to produce the Non-Party’s
24 confidential information, then the Party shall:
25
26       2
        The purpose of imposing these duties is to alert the interested parties to the
27 existence of this Protective Order and to afford the Designating Party in this case an
   opportunity to try to protect its confidentiality interests in the court from which the
28 subpoena or order issued.

                                              -17-              Case No. 2:19-cv-04047-PSG (MAA)
                                                               STIPULATED PROTECTIVE ORDER
 1                     1. promptly notify in writing the Requesting Party and the Non-
 2 Party that some or all of the information requested is subject to a confidentiality
 3 agreement with a Non-Party;
 4                     2. promptly provide the Non-Party with a copy of the Stipulated
 5 Protective Order in this litigation, the relevant discovery request(s), and a
 6 reasonably specific description of the information requested; and
 7                     3. make the information requested available for inspection by the
 8 Non-Party.
 9               (c)      If the Non-Party fails to object or seek a protective order from
10 this court within 14 days of receiving the notice and accompanying information, the
11 Receiving Party may produce the Non-Party’s confidential information responsive
12 to the discovery request. If the Non-Party timely seeks a protective order, the
13 Receiving Party shall not produce any information in its possession or control that is
14 subject to the confidentiality agreement with the Non-Party before a determination
15 by the court.3 Absent a court order to the contrary, the Non-Party shall bear the
16 burden and expense of seeking protection in this court of its Protected Material.
17 12.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18               If a Receiving Party learns that, by inadvertence or otherwise, it has
19 disclosed Protected Material to any person or in any circumstance not authorized
20 under this Stipulated Protective Order, the Receiving Party must immediately (a)
21 notify in writing the Designating Party of the unauthorized disclosures, (b) use its
22 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
23 the person or persons to whom unauthorized disclosures were made of all the terms
24 of this Order, and (d) request such person or persons to execute the
25 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
26
         3
27      The purpose of this provision is to alert the interested parties to the existence of
   confidentiality rights of a Non-Party and to afford the Non-Party an opportunity to
28 protect its confidentiality interests in this court.

                                                -18-              Case No. 2:19-cv-04047-PSG (MAA)
                                                                 STIPULATED PROTECTIVE ORDER
 1 A.
 2 13.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 3        PROTECTED MATERIAL
 4               Nothing in this Order shall require production of documents,
 5 information or other material that a Party contends is protected from disclosure by
 6 the attorney-client privilege, the work product doctrine, or other privilege, doctrine,
 7 or immunity. If documents, information or other material subject to a claim of
 8 attorney-client privilege, work product doctrine, or other privilege, doctrine, or
 9 immunity is inadvertently or unintentionally produced, such production shall in no
10 way prejudice or otherwise constitute a waiver of, or estoppel as to, any such
11 privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally
12 produces documents, information or other material it reasonably believes are
13 protected under the attorney-client privilege, work product doctrine, or other
14 privilege, doctrine, or immunity may obtain the return or destruction of such
15 documents, information or other material by promptly notifying the recipient(s). The
16 recipient(s) shall promptly gather and return or destroy all copies of such
17 documents, information or other material to the Producing Party or destroy them,
18 except for any pages containing privileged or otherwise protected markings by the
19 recipient(s), which pages must be destroyed. Any destruction under this paragraph
20 shall be and certified as such by the Receiving Party to the Producing Party. The
21 Producing Party shall promptly provide a privilege log for the inadvertently or
22 unintentionally produced documents, information or other material. Any motion to
23 the Court challenging the Producing Party’s claim(s) of privilege or immunity may
24 mention the fact that the document or information was previously inadvertently or
25 unintentionally produced, but shall not assert as a ground for production the fact of
26 the inadvertent production, nor shall the motion disclose or otherwise use the
27 content of the inadvertently produced document or information (beyond any
28 information appearing on the privilege log) in any way.

                                              -19-              Case No. 2:19-cv-04047-PSG (MAA)
                                                               STIPULATED PROTECTIVE ORDER
 1 14.     MISCELLANEOUS
 2         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3 person to seek its modification by the court in the future.
 4         14.2 Right to Assert Other Objections. By stipulating to the entry of this
 5 Protective Order no Party waives any right it otherwise would have to object to
 6 disclosing or producing any information or item on any ground not addressed in this
 7 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 8 ground to use in evidence of any of the material covered by this Protective Order.
 9         14.3 Export Control. Disclosure of Protected Material shall be subject to all
10 applicable laws and regulations relating to the export of technical data contained in
11 such Protected Material, including the release of such technical data to foreign
12 persons or nationals in the United States or elsewhere. The Producing Party shall be
13 responsible for identifying any such controlled technical data, and the Receiving
14 Party shall take measures necessary to ensure compliance.
15         14.4 Filing Protected Material. Without written permission from the
16 Designating Party or a court order secured after appropriate notice to all interested
17 persons, a Party may not file in the public record in this action any Protected
18 Material. A Party that seeks to file under seal any Protected Material must comply
19 with Civil Local Rule 79-5. Protected Material may only be filed under seal
20 pursuant to a court order authorizing the sealing of the specific Protected Material at
21 issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a
22 request establishing that the Protected Material at issue is privileged, protectable as
23 a trade secret, or otherwise entitled to protection under the law. If a Receiving
24 Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-
25 5(e) is denied by the court, then the Receiving Party may file the Protected Material
26 in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise
27 instructed by the court.
28

                                              -20-                Case No. 2:19-cv-04047-PSG (MAA)
                                                                 STIPULATED PROTECTIVE ORDER
 1 15.     FINAL DISPOSITION
 2               Within 60 days after the final disposition of this action, as defined in
 3 paragraph 4, each Receiving Party must return all Protected Material to the
 4 Producing Party or destroy such material. As used in this subdivision, “all Protected
 5 Material” includes all copies, abstracts, compilations, summaries, and any other
 6 format reproducing or capturing any of the Protected Material. Whether the
 7 Protected Material is returned or destroyed, the Receiving Party must submit a
 8 written certification to the Producing Party (and, if not the same person or entity, to
 9 the Designating Party) by the 60-day deadline that (1) identifies (by category, where
10 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
11 that the Receiving Party has not retained any copies, abstracts, compilations,
12 summaries or any other format reproducing or capturing any of the Protected
13 Material. Notwithstanding this provision, Counsel are entitled to retain an archival
14 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
15 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
16 work product, and consultant and expert work product, even if such materials
17 contain Protected Material. Any such archival copies that contain or constitute
18 Protected Material remain subject to this Protective Order as set forth in Section 4
19 (DURATION).
20         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
21
22
23
24
25
26
27
28

                                              -21-              Case No. 2:19-cv-04047-PSG (MAA)
                                                               STIPULATED PROTECTIVE ORDER
1 DATED: _________, 2020          QUINN EMANUEL URQUHART &
                                  SULLIVAN, LLP
2
3
4                                  By         /s/ Zachariah B. Summers
5                                       Zachariah B. Summers
6                                       Attorneys for Plaintiffs Jiaxing Super
                                        Lighting Electric Appliance Co., Ltd., and
7                                       Obert, Inc.
8
9 DATED: _________, 2020          RADULESCU LLP

10
11
                                   By         /s/ David C. Radulescu
12                                      David C. Radulescu
13                                      Attorneys for Defendant MaxLite, Inc.
14
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
15
16
              03/24/20
     DATED: ________________________
17
     _____________________________________
18
                                   _____Maria A. Audero____________
19
                                   United States District/Magistrate Judge
20
21
22
23
24
25
26
27
28

                                        -22-             Case No. 2:19-cv-04047-PSG (MAA)
                                                        STIPULATED PROTECTIVE ORDER
 1                                       EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3               I,                                  [print or type full name], of
 4                                          [print or type full address], declare under
 5 penalty of perjury that I have read in its entirety and understand the Protective Order
 6 that was issued by the United States District Court for the Central District of
 7 California on                     [date] in the case of Jiaxing Super Lighting Electric
 8 Appliance Co., Ltd., and Obert, Inc. v. MaxLite, Inc., Case No. 2:19-cv-04047-PSG
 9 (MAA) (C.D.Cal). I agree to comply with and to be bound by all the terms of this
10 Protective Order, and I understand and acknowledge that failure to so comply could
11 expose me to sanctions and punishment in the nature of contempt. I solemnly
12 promise that I will not disclose in any manner any information or item that is subject
13 to this Protective Order to any person or entity except in strict compliance with the
14 provisions of this Order.
15               I further agree to submit to the jurisdiction of the United States District
16 Court for the Central District of California for the purpose of enforcing the terms of
17 this Protective Order, even if such enforcement proceedings occur after termination
18 of this action.
19               I hereby appoint                                 [print or type full name]
20 of                                                                    [print or type full
21 address and telephone number] as my California agent for service of process in
22 connection with this action or any proceedings related to enforcement of this
23 Protective Order.
24
     Date:
25
     City and State where sworn and signed:
26
27
28

                                              -23-                Case No. 2:19-cv-04047-PSG (MAA)
                                                                 STIPULATED PROTECTIVE ORDER
1 Printed name:
              [printed name]
2
3 Signature:
               [signature]
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               -24-    Case No. 2:19-cv-04047-PSG (MAA)
                                      STIPULATED PROTECTIVE ORDER
